Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
                                         Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system and methods, which is one of the statutory categories of invention. (Step 1: YES).
Representative claim 10 is analyzed below. Claims 1, 4, 9 recite similar subject matter.
Claim 10 recites the limitations of:  
 A method for peer-to-peer transactions using instant messaging programs, the method comprising acts of: 
initiating a transaction request between a first computing device configured with a first instant messenger program and a plurality of computing devices configured with a plurality of instant messenger programs, wherein initiating the transaction request comprises: 
transmitting the transaction request from the first computing device to a first instant messenger server via the first instant messenger program; 
relaying, by the first instant messenger server, the transaction request to a chat service gateway, wherein the chat service gateway comprises one or more servers configured to communicate with a plurality of different instant messenger servers; 
sending, by the chat service gateway, the transaction request to a marketplace server, wherein the marketplace server creates a contract, credits an escrow account, and debits the first computing device;
 sending, by the marketplace server, the contract through the chat service gateway to one or more instant messenger servers; and 
relaying, by the one or more instant messenger servers, the contract to the plurality of computing devices via the plurality of instant messenger programs.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for conducting peer to peer transactions),  (e.g., A method for peer-to-peer transactions, the method comprising acts of:  initiating a transaction request, wherein initiating the transaction request comprises: transmitting the transaction request; relaying, the transaction request; sending, the transaction request to a marketplace, wherein the marketplace creates a contract, credits an escrow account, and debits; sending the contract; relaying the contract).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1, 4, 9, 10 recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 10 includes the following additional elements:
	-Instant messaging programs
	-A first computing device configured with a first instant messenger program
	-A plurality of computing devices configured with a plurality of instant messenger programs

	-One or more servers
	-A plurality of different instant messenger servers
	-A marketplace server
	-One or more instant messenger servers

The instant messaging programs, the first computing device configured with a first instant messenger program, the plurality of computing devices configured with a plurality of instant messenger programs, the chat service gateway, the one or more servers, the plurality of different instant messenger servers, the marketplace server, the one or more instant messenger servers are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 4, 9-10 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 4, 9-10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-3, 5-8 which further define the abstract idea that is present in their respective independent claims 1, 4 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-3, 5-8 are directed to an abstract idea. Thus, claims 1-10 are not patent-eligible.

                                         Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4-10 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
3.	Claim 4 recites on page 30, lines 12-13 recites, “wherein the marketplace server creates a contract, credits and escrow account and debits the first computing device”.
By definition, an account is either debited or credited. It is unclear to Examiner how a “first computing devices” is debited.
	Claims 5-8 are being rejected using the same rationale as claim 4, as they fail to cure the deficiency of claim 4.
	Claims 9-10 recites the same limitation as claim 4, and is being rejected using the same rationale as claim 4.
	Claim 7 discloses on page 21, in lines 17-18, “sending by the second instant messenger server, to the second computing device via the second instant messenger program”.
It is unclear to Examiner what is being sent by the second instant messenger server?
	Claim 8 is rejected using the same rationale as claim 7, as it fails to cure the deficiency of claim 7.

                                         Claim Rejections- 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




1.	Claims 1-2 are being rejected under 35 U.S.C 102 (a)(1) as being anticipated by US 2014/0058939 to Savla.
	Regarding claim 1, Savla teaches: 
 A system for peer-to-peer transactions using instant messaging programs, the system comprising (At least: [0009]): 
a first computing device configured with a first instant messenger program and in electronic communication with a first instant messenger server (At least: Fig 4: 414; [0048]:
Client systems 410 and 420 can also represent client mobile devices (e.g., mobile phones, iPhones, personal digital assistants, tablet computers, and the like), which can communicate wirelessly with a network, such as network 405 for the transfer of messages and data between users of client devices, client systems 410 and 420 can include a client browser 412/422, and/or a client messaging app 414/424 ; 
a second computing device configured with a second instant messenger program and in electronic communication with a second instant messenger server (At least: Fig 4: 424; [0048]:
Client systems 410 and 420 can also represent client mobile devices (e.g., mobile phones, iPhones, personal digital assistants, tablet computers, and the like), which can communicate wirelessly with a network, such as network 405 for the transfer of messages and data between users of client devices, client systems 410 and 420 can include a client browser 412/422, and/or a client messaging app 414/424 ; 
a chat service gateway comprising one or more servers configured to communicate with both the first instant messenger server and the second instant messenger server (At least: Fig 4: 430 , 432, 434 and associated text) ; and 
a marketplace server configured to communicate with the chat service gateway, wherein the combination of the first and second computing devices, the first and second instant messenger servers, the chat service gateway, and the marketplace server are configured to perform a transaction between the first and second computing devices via the first and second instant messenger programs (At least: Fig 4: 440; [0050]:
[0050] Payment site or payment system 440 represents a conventional payment server/computer (e.g., a site operated by PayPal) with a standard web server 442, API component 444, and a network connection to public network 405 (e.g. the Internet). A financial service provider can operate payment site 440 to perform e-commerce and/or financial transactions with client systems 410 and 420 via network 405. The payment site 440 typically maintains a data repository in which client information and financial information can be stored and queried. It will be apparent to those of ordinary skill in the art that the data repository may equivalently be remotely connected to payment site 440 (e.g., via a network).
Regarding claim 2, Savla discloses the system as set forth in Claim 1, further comprising a tracker software in communication with the marketplace server, wherein the tracker software is configured to automatically track a result of the transaction between the first and second computing devices (At least: [0051]):

[0051]:
Once the payment or financial transaction is complete, the payment site 440 can send a confirmation of payment (or error message) to the client payment app 416/426. The client payment app 416/426 can forward the confirmation of payment (or error message) to the client messaging app 414/424, which can display the confirmation of payment (or error message) to the client user. In another embodiment, an email or push notification can be sent after the payment is complete.


                             Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 3-5, 9-10 are being rejected under 35 U.S.C 103(a) as being unpatentable over Savla in view of US 2016/0132863 to Dodin.
	Regarding claim 3, Savla discloses the system as set forth in Claim 1. Savla does not disclose, Dodin the same field of endeavor discloses further comprising a referee in communication with the marketplace server, wherein the referee is configured to assist with settlement of the transaction (At least: [0046]:
[0046] Where a payor refuses to release escrowed funds, various dispute resolution approaches may be used. For example, a customer service representative may speak to the payor and payee to determine what happened and how the transaction should be completed. This representative may suggest solutions, or may also be given the power of an arbitrator. In another approach, the young person could take a cell phone photograph of the completed job and submit it to a referee or referees. The submission may also occur to a public forum, such as a web site, and the disposition of the escrow may depend on votes by visitors to the web site.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include further comprising a referee in communication with the marketplace server, wherein the referee is configured to assist with settlement of the transaction in order to ensure that the transaction is able to be completed, due to the fact that the customer service representative may provide suggestions to move the transaction to completion (Dodin: [0046]).

	Regarding claim 4, Savla discloses:
 A method for peer-to-peer transactions using instant messaging programs, the method comprising acts of: 
Initiating a transaction request between a first computing device configured with a first instant messenger program and a second computing device configured with a second instant messenger program, wherein initiating the transaction request comprises (At least: Fig 6 & Fig 7 and associated text);
transmitting the transaction request from the first computing device to a first instant messenger server via the first instant messenger program (AT least: Fig 8 and associated text);
relaying, by the first instant messenger server, the transaction request to a chat service gateway, wherein the chat service gateway comprises one or more servers configured to communicate with a plurality of different instant messenger servers (At least: Fig 4:430, 432, 434 and associated text);
sending, by the chat service gateway, the transaction request to a marketplace server,At least: Fig 4: 440; [0050].
Savla does not specifically disclose, Dodin in the same field of endeavor discloses
wherein the marketplace server creates a contract (At least: [0009]: in addition, the method can include placing the payment in escrow and crediting the account of the payee only after escrow conditions have cleared,  where an escrow is a  contractual arrangement in which a third party receives and disburses money or property for the primary transacting parties, with the disbursement dependent on conditions agreed to by the transacting parties)
  and 

credits an escrow account, and debits the first computing device (At least: [0062], claim 11).
Both Savla and Dodin are in the same field of endeavor (sending transaction data between two parties using instant messaging technology).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include wherein the marketplace server creates a contract; credits an escrow account, and debits the first computing device in order to ensure that the transaction is able to be completed, due to the fact that the customer service representative may provide suggestions to move the transaction to completion (Dodin: [0046]).

Savla further discloses:
sending, by the marketplace server, the contract through the chat service  gateway to a second instant messenger server (At least: Fig 4: 440; [0050]); and 
relaying, by the second instant messenger server, the contract to the second computing device via the second instant messenger program (At least: Fig 4: 424; [0048]).
	Regarding claim 5, Savla discloses the method as set forth in Claim 4. Savla further discloses further comprising an act of accepting the contract by the second computing device, wherein accepting the contract comprises: 
transmitting an acceptance of the contract from the second computing device through the second instant messenger server via the second instant messenger program (At least: [0051]);
relaying, by the second instant messenger server, the acceptance to the chat service gateway to the marketplace server, (At least: [0050], [0051]).
Savla does not disclose, Dodin discloses wherein the marketplace server activates the contract, credits the escrow account, and debits the second computing device (At least: [0062], claim 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Salva’s invention to include wherein the marketplace server activates the contract, credits the escrow account, and debits the second computing device in order to ensure that the transaction is able to be completed, due to the fact that the customer service representative may provide suggestions to move the transaction to completion (Dodin: [0046]).

Savla further discloses:
transmitting an acceptance notification to the first computing device from the marketplace server to the chat service gateway (At least: [0054]; Fig 4: 430,432,434 and associated text; [0061]));
relaying the acceptance notification from chat service gateway to the first instant messenger server (At least [0054]; Fig 4: 430,432,434 and associated text);
sending, by the first instant messenger server, the acceptance notification to the first computing device via the first instant messenger program (At least: [0054], [0061]).
Regarding claim 9, Savla teaches a method for peer-to-peer transactions using instant messaging programs, the method comprising acts of:
transmitting a first transaction request from the first computing device to a first instant messenger server via the first instant messenger program (AT least: Fig 8 and associated text);
relaying, by the first instant messenger server, the transaction request to a chat service gateway, wherein the chat service gateway comprises one or more servers configured to communicate with a plurality of different instant messenger servers (At least: Fig 4:430, 432, 434 and associated text);
sending, by the chat service gateway, the transaction request to a marketplace server,At least: Fig 4: 440; [0050].
Savla does not specifically disclose, Dodin in the same field of endeavor discloses
wherein the marketplace server creates a contract (At least: [0009]: in addition, the method can include placing the payment in escrow and crediting the account of the payee only after escrow conditions have cleared,  where an escrow is a  contractual arrangement in which a third party receives and disburses money or property for the primary transacting parties, with the disbursement dependent on conditions agreed to by the transacting parties)
  and 

credits an escrow account, and debits the first computing device (At least: (At least: [0062], claim 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include wherein the marketplace server creates a contract;  credits an escrow account, and debits the first computing device in order to ensure that the transaction is able to be completed, due to the fact that the customer service representative may provide suggestions to move the transaction to completion (Dodin: [0046]).

Savla further teaches:
transmitting a second transaction request from a second computing device to a second instant messenger server via a second instant messenger program (At least: Fig 6 & Fig 7 and associated text);
; 
relaying, by the second instant messenger server, the second transaction request to the chat service gateway (At least: Fig 4:430,432, 434 and associated text);
; 
checking, by the marketplace server, that the second transaction request corresponds to the first transaction request (At least: Fig 6: 630, 640,650 and associated text).

Savla does not disclose, Dodin discloses:
activating, by the marketplace server, a contract between the first computing device and the second computing device, wherein the marketplace server creates a contract, credits an escrow account, and debits the second computing device (At least [0009], [0062], claim 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include activating, by the marketplace server, a contract between the first computing device and the second computing device, wherein the marketplace server creates a contract, credits an escrow account, and debits the second computing device in order to ensure that that the transaction is able to completed (Dodin: [0046]).

Regarding claim 10, Savla teaches a method for peer-to-peer transactions using instant messaging programs, the method comprising acts of:
 initiating a transaction request between a first computing device configured with a first instant messenger program and a plurality of computing devices configured with a plurality of instant messenger programs, wherein initiating the transaction request comprises (At least: [0019], Abstract; Fig 6; Fig 7 and associated text ;[0059];  claim 9);
transmitting the transaction request from the first computing device to a first instant messenger server via the first instant messenger program (AT least: Fig 8 and associated text);
relaying, by the first instant messenger server, the transaction request to a chat service gateway, wherein the chat service gateway comprises one or more servers configured to communicate with a plurality of different instant messenger servers (At least: Fig 4:430, 432, 434 and associated text);
sending, by the chat service gateway, the transaction request to a marketplace server,At least: Fig 4: 440; [0050].
Savla does not specifically disclose, Dodin in the same field of endeavor discloses
wherein the marketplace server creates a contract (At least: [0009]: in addition, the method can include placing the payment in escrow and crediting the account of the payee only after escrow conditions have cleared,  where an escrow is a  contractual arrangement in which a third party receives and disburses money or property for the primary transacting parties, with the disbursement dependent on conditions agreed to by the transacting parties)
  and 

credits an escrow account, and debits the first computing device (At least: (At least: [0062], claim 11).
Both Savla and Dodin are in the same field of endeavor (sending transaction data between two parties using instant messaging technology).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include wherein the marketplace server creates a contract; credits an escrow account, and debits the first computing device in order to ensure that the transaction is able to be completed, due to the fact that the customer service representative may provide suggestions to move the transaction to completion (Dodin: [0046]).
Savla further discloses:
sending, by the marketplace server, the contract through the chat service  gateway to a second instant messenger server (At least: Fig 4: 440; [0050]); and 
relaying, by the second instant messenger server, the contract to the second computing device via the second instant messenger program (At least: Fig 4: 424; [0048]).



3. Claims 6-8 are being rejected under 35 U.S.C 103(a) as being unpatentable over Savla in view of Dodin and further in view of US 2019/0102813 to O’Neill et al, herein O’Neill.
	Regarding claim 6, Savla discloses the method as set forth in Claim 5. Savla does not disclose, O’Neill discloses further comprising acts of: 
 	sending a tracking request to a tracker software once the marketplace server activates the contract (At least: [0047], [0048]; and 
generating, by the tracker software, a tracking confirmation, wherein the tracker software tracks a result of the contract between the first computing device and the second computing device (At least: [0047], [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include sending a tracking request to a tracker software once the marketplace server activates the contract and 
generating, by the tracker software, a tracking confirmation, wherein the tracker software tracks a result of the contract between the first computing device and the second computing device in order to ensure that the entire transaction is completed (O’Neill: [0047]).

	Regarding claim 7, Savla discloses the method as set forth in Claim 5. Savla does not disclose, O’Neill discloses  the method further comprises acts of: 
sending, by the first computing device, a settlement request to the marketplace server, wherein the marketplace server changes the contract to a settling state (Fig 4: 446 and associated text; [0047], [0048]);
transmitting, by the marketplace server, a settlement request to the chat service gateway, wherein the chat service gateway relays the settlement request to the second instant messenger server (At least: [0054],[0055],
sending, by the second instant messenger server, to the second computing device via the second instant messenger program (At least: [0056]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include sending, by the first computing device, a settlement request to the marketplace server, wherein the marketplace server changes the contract to a settling state; transmitting, by the marketplace server, a settlement request to the chat service gateway, wherein the chat service gateway relays the settlement request to the second instant messenger server; sending, by the second instant messenger server, to the second computing device via the second instant messenger program in order to ensure that the entire transaction is completed (O’Neill: [0047]).
Savla does not disclose, Dodin discloses:

sending, by the second computing device, a settlement refusal to the second instant messenger server via the second instant messenger program when the second computing device refuses the settlement request (At least: [0046],[0045],
 sending, by the second instant messenger server, the settlement refusal to the chat service gateway, wherein the chat service gateway transmits the settlement refusal to the marketplace server (At least: [0045], [0046]); 
changing, by the marketplace server, the contract from the settling state to a mediated state (At least:[0046]); and 
selecting a referee to assist with settlement of the contract, wherein the marketplace server sends a notification to the selected referee, and wherein the selected referee makes a settlement decision (At least: [0046])   
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include  sending, by the second computing device, a settlement refusal to the second instant messenger server via the second instant messenger program when the second computing device refuses the settlement request;  sending, by the second instant messenger server, the settlement refusal to the chat service gateway, wherein the chat service gateway transmits the settlement refusal to the marketplace server; changing, by the marketplace server, the contract from the settling state to a mediated state; and selecting a referee to assist with settlement of the contract, wherein the marketplace server sends a notification to the selected referee, and wherein the selected referee makes a settlement decision in order to ensure that the transaction is able to be completed, due to the fact that the customer service representative may provide suggestions to move the transaction to completion (Dodin: [0046]).
Regarding claim 8, Savla discloses the method as set forth in Claim 7. Savla does not disclose, Dodin discloses:
 wherein the referee changes the contract to a settled state, debits the escrow account, and credits one or more of the computing devices (At least: [0046], claim 11)
and wherein the method further comprises acts of: sending, by the referee, a settlement confirmation to the marketplace server,  wherein the marketplace server sends the settlement confirmation to the chat service gateway (At least:[0037], [0046]; Fig 1b and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include wherein the referee changes the contract to a settled state, debits the escrow account, and credits one or more of the computing devices and wherein the method further comprises acts of: sending, by the referee, a settlement confirmation to the marketplace server,  wherein the marketplace server sends the settlement confirmation to the chat service gateway in order to ensure that the transaction is able to be completed, due to the fact that the customer service representative may provide suggestions to move the transaction to completion (Dodin: [0046]).
Savla does not disclose, O’Neill discloses:
sending, by the chat service gateway, the settlement confirmation to the first instant messenger server which relays the settlement confirmation to the first computing device via the first instant messenger program (At least: [0048], Fig 4: 202, 214, 215 and associated text); 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Savla’s invention to include sending, by the chat service gateway, the settlement confirmation to the first instant messenger server which relays the settlement confirmation to the first computing device via the first instant messenger program in order to ensure that the entire transaction is completed (O’Neill: [0047]).

                                                          CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/4/2021